PECK, C. J.
— This important case has been pressed upon the court at the very heel of the term, while much other necessary business remained to be disposed of, before the final adjournment. Less than forty-eight hours remained to us, after the record and briefs, and arguments of the counsel, came to our hands. This time has mainly been employed in examining the case. The record, the facts settled and agreed upon by the parties, with the arguments 'of counsel, to enable us to *63reach, if possible, a correct conclusion, which 1 hope we have succeeded in doing; but no time remained to write out at length the opinion of the court, setting out the reasons that conducted us to the result. This result I now proceed to read, as follows: —
1. Every officer who, by the Constitution or laws of the State, is required to be elected by the people, derives his right to the office by his election; and the evidence of his election, in the first place, usually is the certificate of the proper officer ; or, if he is an officer who, by the Constitution or laws, is required to be commissioned by the governor, then his commis- - sion is the evidence. This evidence, the certificate or commission, is not conclusive, but primé facie evidence only, which may be overcome or destroyed by better evidence, to wit, by the judgment of a competent court, if he is an executive or judicial officer ; if a legislative officer, — a senator, or representative of the General Assembly, — then, such better evidence is the determination of the legislative body of which he claims to be a member, to wit, the Senate, or House of Representatives, declaring him to be, or not to be, a member of said body. Each house of the General Assembly is, by the Constitution, made the sole judge of the qualifications, elections, and returns of its own members. Art. IY. § 6. When, therefore, either house declares that a certain person is a member of its body,, that is final and conclusive, and no court can go behind it.
The Senate and House.of Representatives, each, since their organization under the proposal of the Attorney General of the United States, made for that purpose, has declared, that certain persons who had no certificates of election were elected by the people ; and certain other persons who had certificates of election were not elected by the people; and the first named’ persons have been declared and recognized as members of the respective houses. This is conclusive upon us, and we have no power to review or revise what has thus been done. These persons, if elected by the qualified electors, were members of the General Assembly, from the day of their election; and, being members, then, the two bodies, who convened and organized at the court-house in Montgomery, had a majority in both houses; and having such majority, when recognized by the governor;'were a constitutional General Assembly, and were competent to do any act, as a General Assembly, except such acts as can only be done by a majority of two thirds of the members of each house. They could elect a public printer, or a senator to the Congress of the United States.
I do not regard it necessary that the General Assembly should convene and organize in the capitol building; neither the Constitution, nor any law of the State, requires this. They *64are required to convene in Montgomery, — not in the capítol building; nor, in the organization, is it necessary that the lieutenant-governor or the speaker be present. These officers preside, — the lieutenant-governor over the Senate, and the speaker over the House of Representatives, after they are organized, not necessarily before, v
2. The statement of facts in this case, settled and agreed upon by the parties, shows that on the 10th day of December, 1872, the bodies that convened and organized at the courthouse in Montgomery, claiming to be the General Assembly, were recognized by the governor as the General Assembly of the State of Alabama, and elected Arthur Bingham, the public printer of the State. We hold that, notwithstanding the peculiar circumstances attending the meeting and organization of said bodies, and their recognition by the governor, said election was not void, but valid; and that, as said Bingham has given his official bond, which was approved of by the governor, and has received a commission as public printer, &c., he is to be regarded as the public printer of the State, and entitled to all the privileges and emoluments of said office, and authorized to discharge the duties of the same ; consequently, the decision of the City Court, denying the writ of mandamus, prayed for by petitioner in his petition, is free from error, and must be affirmed at petitioner’s cost. ■